The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim 1 has been canceled by the applicant.  Claims 1-5 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Kadowaki (US 2010/0219010 A1) teaches a parking assist apparatus includes a guidance mode setting portion specifying a forward turning guidance controlling portion to perform a control when determining that a direct guidance control for driving a vehicle rearward to a target parking position without once driving the vehicle forward is unachievable. The forward turning guidance controlling portion includes an auxiliary guidance controlling device generating an auxiliary guidance path and driving the vehicle rearward by an automatic steering along the auxiliary guidance path and a guidance possibility determining device determining whether or not the vehicle is directly guided rearward to the target parking position based on a position and a steering angle of the vehicle while the vehicle is moving forward by a manual steering. The forward turning guidance controlling portion includes a final guidance controlling device guiding the vehicle to the target parking position.
Regarding independent claim 1, Kadowaki taken either independently or in combination with the prior art of record fails to teach or render obvious sequentially calculate paths respectively leading to the plurality of connection candidate positions from the current position of the own vehicle based on the number of turns of the own vehicle and the current position of the own vehicle; select a connection candidate position to which a path having a shortest moving distance from the current position of the own vehicle leads; determine whether the own vehicle collides with an obstacle; change a gear of the own vehicle to change a moving direction of the own vehicle between a forward direction of the own vehicle and a backward direction; determine the path leading to the selected connection candidate position as a forward-direction path; and set the parking path by combining the backward-direction path and the forward-direction path such that a steering direction of the own vehicle is changed in conjunction with the other claim limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668